UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF MISSOURI

In re:
Chapter 7

HH St. Louis Railway LP

Nee eee Nw Nore Nee”

Debtor.

CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to
evaluate possible disqualification or recusal, the undersigned counsel for Development
Strategies creditor in the above matter, certifies that the following is a corporation, other than
the Debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any class of
the corporation’s equity interests, or states that there are no entities to report under FRBP 7007.1:

  

 

 

None.
i’
Date: November 4, 2019 4 /
/ : ff
ma eh, ‘Stag (1 6 (/ [f-
Brad Beggs, President ' J. foot Sait, It, 35324MO
Development Strategies Affinity Law Group, LLC

1610 Des Peres Road, Suite 100

St. Louis, Missouri 63131

(314) 872-3333 Telephone

(314) 872-3365 Facsimile
tsant@affinitylawgrp.com

Attorney for Petitioning Creditors,

Lafser & Associates, Development
Strategies, Torrisi Plumbing Services, Inc.
